Case: 19-01007 Doc: 38 _ Filed: 04/09/20 Page: 1 of 2

Dated: April 9, 2020

The following is ORDERED:

 

Sarah A Hall
United States Bankruptcy Judge

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF OKLAHOMA

 

In re: )
)
MELODY NAKINA LEWIS, ) Case No. 18-14388-SAH
) Chapter 7
Debtor. )
)
)
IAN’S ENTERPRISE, LLC , )
an Oklahoma limited liability company, )
)
Plaintiff, )
Vv. ) Adv. Pro. 19-01007-SAH
)
MELODY NAKINA LEWIS, )
)
Defendant. )
_ JUDGMENT

Pursuant to the (J) oral ruling of the Court on January 23, 2020,’ (ii) the Order Granting

 

‘Trial in this adversary proceeding commenced on January 23, 2020, and after the
stipulated facts from the Final Pretrial Order filed on January 10, 2020 [Doc. 23], were read into
the record by the Court, counsel for defendant Melody Nakina Lewis (“defendant Lewis”) advised
the Court that he did not agree with all of the Stipulations notwithstanding having reviewed,

(continued...)

B 20-021

~
Case: 19-01007 Doc: 38 _ Filed: 04/09/20 Page: 2 of 2

Amended Application for Award of Attorney Fees, Notice of Opportunity for Hearing and Notice
of Hearing’ [Doc. 31], entered on March 15, 2020 (the “Fee Order”), and (iii) the Notice of
Default and Request for Default Judgment? [Doc. 37] (the “Default Notice”), filed by plaintiff
Ian’s, this Court enters its judgment in favor of plaintiff Ian’s and against defendant Lewis in the
amount of $31,076.87, plus pre-judgment and post-judgment interest, for attorney’s fees of
$2,980.00 and for costs of $369.91, all of which are excepted from defendant Lewis’ discharge
pursuant to 11 U.S.C. § 523(a)(2)(A), (a)(2)(B) and (a)(6).

IT IS SO ORDERED.

 

'(...continued)
agreed to and signed the Final Pretrial Order: Because the Stipulations in the Final Pretrial Order
confess essential elements of the claims of Ian Enterprises, LLC (“plaintiff Ian’s’’) against
defendant Lewis, the Court concluded, for the reasons stated on the record, that, under the
manifest injustice standard, amendment of the Final Pretrial Order should be allowed. However,
as the amendment of the Stipulations would materially change plaintiff Ian’s burden of proof at
trial, the Court continued the trial, directed the filing of an Amended Final Pretrial Order, and
permitted counsel for plaintiff Ian’s to file an application for attorney’s fees and costs incurred
between January 10, 2020, and January 23, 2020, in preparation of trial in order to compensate
plaintiff lan’s for the economic harm caused by defendant Lewis’ mistake in signing the Final
Pretrial Order with Stipulations to which he did not agree and failure to advise the Court and
plaintiff Ian’s until after trial had commenced.

The Fee Order awarded plaintiff Ian’s $5,653.00 in attorney’s fees, directed counsel for
defendant Lewis to pay such amount to counsel for plaintiff Ian’s on or before April 6, 2020, and
further directed that failure to remit payment of such amount to counsel for plaintiff Ian’s by
April 6, 2020, would result in entry of judgment in favor plaintiff Ian’s and against defendant
Lewis on plaintiff Ian’s complaint filed on January 18, 2019.

*The Default Notice advises that counsel for plaintiff Ian’s has not received payment in

accordance with the Fee Order as of April 8, 2020.
B 20-021

 
